Citation Nr: 0028612	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with history of conversion reaction, currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased rating for residuals 
secondary to transurethral resection procedures and repeated 
cystoscopies, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than April 13, 
1992 for the 20 percent disability evaluation assigned for 
the residuals secondary to transurethral resection procedures 
and repeated cystoscopies.

4.  Whether there was clear and unmistakable error (CUE) in 
an April 1977 rating decision that determined that the 
veteran's genitourinary and psychiatric complaints were a 
single disability entity with both organic and psychiatric 
aspects.

5.  Entitlement to a total disability rating due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife, and G.H.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to April 1952.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO), which granted an increased 
rating, from 30 percent to 50 percent, for service-connected 
postoperative residuals of a prostate resection with urinary 
tract infection, and with secondary anxiety and a history of 
conversion reaction.  The RO then considered this condition 
to be a single disability entity, involving genitourinary and 
psychiatric aspects, and it assigned the 50 percent rating 
based on the psychiatric condition, which was considered the 
predominant aspect of the disability. 

The case first came before the Board in November 1996 and was 
remanded to the RO.  The case was returned to the Board in 
July 1998, and at that time, the Board issued a decision that 
granted the veteran's claim seeking separate evaluations for 
his service-connected genitourinary and psychiatric 
conditions.  The Board also determined that an increased 
evaluation greater than 50 percent was not warranted for the 
service-connected psychiatric disorder.  The Board remanded 
to the RO the remaining issue of the rating to be assigned 
the genitourinary disorder.

Subsequent to the Board's July 1998 decision and remand, in 
an October 1998 rating decision, the RO assigned a 20 percent 
disability evaluation to the veteran's service-connected 
genitourinary disorder, effective April 13, 1992.  The 
genitourinary disorder was classified as residuals (sexual 
dysfunction, impotence, erectile dysfunction and painful 
intercourse) secondary to transurethral resection procedures 
and repeated cystoscopies by the RO.  The veteran has 
continued his appeal regarding the assigned evaluation for 
this disorder and that issue has been returned to the Board.

It is noted that in December 1998, the veteran's claims file 
was transferred from the RO in Huntington, West Virginia to 
the RO in Columbia, South Carolina.

Also subsequent to the Board's July 1998 decision and remand, 
the veteran submitted several new claims, seeking the 
following: an increased evaluation for his psychiatric 
disorder; entitlement to an effective date earlier than April 
13, 1992 for the 20 percent disability evaluation assigned 
the residuals secondary to transurethral resection procedures 
and repeated cystoscopies; a finding of clear and 
unmistakable error (CUE) in an April 1977 rating decision 
that determined that the veteran's genitourinary and 
psychiatric complaints were a single disability entity with 
both organic and psychiatric aspects; and entitlement to a 
total disability rating due to individual unemployability as 
a result of service-connected disabilities.

The earlier effective date and CUE claims were both denied by 
a January 1999 rating decision.  The veteran submitted a 
notice of disagreement with that rating decision and he was 
provided with a statement of the case in February 1999.  His 
substantive appeal was received in March 1999.

The claim for an increased evaluation for his psychiatric 
disorder and the TDIU claim were both denied by a June 1999 
rating decision.  In July 1999, the veteran submitted a VA 
Form 9 which was accepted as a timely notice of disagreement 
with that rating decision.  He was also provided with a 
statement of the case in July 1999.  His substantive appeal 
was received in August 1999.

Accordingly, the five issues identified on the title page are 
all properly before the Board.  It is also noted that in 
April 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Veterans Law Judge in Washington, DC.

The issues of entitlement to an increased evaluation for 
residuals secondary to transurethral resection procedures and 
repeated cystoscopies, and entitlement to TDIU will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary has been obtained for an 
equitable disposition of the issues decided by this decision.

2.  The veteran's service-connected anxiety disorder with 
history of conversion reaction is currently manifested by 
mild current stressors and a high global assessment of 
functioning, as indicated by VA psychiatric examination in 
May 1999.

3.  In April 1977, the RO denied the veteran's claim for 
separate evaluations for the genitourinary and psychiatric 
aspects of his service-connected disability.  Although 
notified of the denial later that same month, the veteran did 
not file an appeal.

4.  The veteran has not sufficiently alleged error in fact or 
law in the April 1977 rating decision.

5.  The RO established service connection for residuals 
secondary to transurethral resection procedures and repeated 
cystoscopies, effective April 13, 1992, which was one year 
prior to the date of claim seeking a separate rating for the 
disorder, and there is no legal basis for an earlier 
effective date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for the veteran's service-connected anxiety disorder with 
history of conversion reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (1999).

2.  The RO's unappealed April 1977 denial of the veteran's 
claim seeking separate evaluations for the genitourinary and 
psychiatric aspects of his service-connected disability was 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

3.  The appellant has failed to establish that the April 1977 
rating decision was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (1977) and 38 C.F.R. § 3.105(a) (1999).

4.  An effective date for the grant of a separate evaluation 
for residuals secondary to transurethral resection procedures 
and repeated cystoscopies prior to April 13, 1992, one year 
prior to the date of claim seeking the benefit, is not 
warranted.  38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. 
§§ 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

Service medical records reveal that, beginning in 1947, the 
veteran was treated for prostate and bladder infections.  He 
had multiple hospitalizations for urethral discharge and 
dysuria.  In May and July 1951, he underwent surgery 
consisting of cystoscopy and transurethral resections of the 
prostate.  In March 1952, a Physical Evaluation Board 
recommended that the veteran be discharged from service due 
to resection of the prostate with retrograde ejaculation and 
chronic cystitis.  He was given a disability discharge for 
the genitourinary conditions in April 1952.

The service medical records showed no chronic psychiatric 
condition, and there was no medical evidence of such a 
disorder until many years after service.

In July 1952, the veteran filed his initial claim for service 
connection for a genitourinary disorder.  On VA examination 
in November 1952, he reported some impotence and burning in 
the perineum on intercourse.  He also reported nocturia 1 to 
2 times but no other urinary symptoms.  Physical examination 
was normal.

A December 1952 RO rating decision granted service connection 
for prostatitis and cystitis, effective from separation from 
service, and assigned a noncompensable rating.  

An August 1953 private medical record reported that the 
veteran was being treated for chronic prostatitis and was 
sterile.  A September 1953 VA examination made a diagnosis of 
chronic prostatitis and status post-operative transurethral 
resection with retrograde ejaculation.

A September 1953 rating decision found clear and unmistakable 
error in the December 1952 rating decision for failing to 
assign a 20 percent rating for resection of the prostate, and 
assigned a 20 percent rating effective from service.  
A December 1955 rating decision found the veteran was sterile 
due to the transurethral resection of the prostate and 
granted special monthly compensation based on loss of use of 
a creative organ.

Medical records show periodic treatment in subsequent years 
for the genitourinary condition.  The evaluations assigned by 
the December 1955 rating decision were continued for many 
years.

A VA examination was conducted in May 1974.  The general 
physical examination was noted to have been within normal 
limits; and postoperative transurethral resection of the 
prostate was diagnosed.  A VA psychiatric examination was 
also conducted in September 1974.  The veteran stated he 
worried about his prostate problem and the impairment it had 
on his sex life.  He was not psychotic, not intellectually 
deteriorated, and not depressed.  He appeared tense and 
greatly concerned about his genitourinary symptoms.  Anxiety 
neurosis was diagnosed.

A November 1974 RO rating decision found that a urinary tract 
infection was part of the previously service-connected 
prostate disorder, and the RO also granted service connection 
for anxiety and history of conversion reaction secondary to 
the genitourinary condition.  The RO found there was a single 
disability entity (described as prostatic resection with 
urinary tract infection, and with secondary anxiety and a 
history of a conversion reaction), and a 20 percent rating 
for this disability was continued (rating the genitourinary 
condition, which the RO found was the predominant aspect of 
the disability).

A number of later medical records refer to the veteran's 
genitourinary condition.  For example, a private physician 
examined the veteran in March and June 1976 and diagnosed 
chronic prostatitis, status post transurethral resection of 
the prostate, and retrograde ejaculation.

In October 1976, Richard D. Kitching, M.D., diagnosed the 
veteran with non-psychotic organic brain syndrome, and 
pseudo-neurotic schizophrenia.  The doctor stated that the 
latter condition was due to impotence and feelings of failure 
and inadequacy.  He also stated that the psychiatric 
impairment was severe for social adaptability and moderate 
for industrial adaptability.  In a medical affidavit dated in 
November 1976, Simon Saada, M.D., stated the veteran suffered 
from chronic cystitis and chronic prostatitis, which resulted 
in retrograde ejaculation.  His sexual inadequacy, according 
to the doctor, caused him continuous mental strain.

A VA psychological examination was conducted in April 1977.  
The VA psychologist, after a review of the claims file, 
stated that the veteran did not appear to have been either 
psychotic or brain damaged.  The veteran did demonstrate, 
according to the psychologist, indications of anxiety and 
concern over the results of his operation and genitourinary 
trouble.  There were indications in the psychometric testing 
that the veteran may have been attempting to present his 
symptoms as more severe than they really were.  An April 1977 
VA psychiatric examination resulted in diagnoses of mild 
anxiety neurosis, no evidence of a schizophrenic process, and 
rule out non-psychotic organic brain syndrome versus possible 
malingering.  The doctor recommended a period of 
hospitalization for observation and evaluation, but the 
veteran declined such.

An April 1977 RO rating decision denied the veteran's claim 
that the genitourinary and psychiatric aspects of the 
service-connected disability should be rated separately, and 
the RO continued to hold that the condition represented a 
single disability entity.  The RO increased the rating for 
the postoperative residuals of prostatic resection with 
urinary tract infection, and with secondary anxiety and 
history of conversion reaction, to 30 percent (the RO found 
the psychiatric condition was the predominant aspect of the 
disability, and the overall condition was rated under 
psychiatric rating criteria).

In May 1989, the veteran applied for the Social Security 
Administration (SSA) disability benefits.  Medical records 
submitted by the veteran noted he was suffering from numerous 
ailments of the musculoskeletal system and cardiovascular 
system.  The primary complaints pertained to back pain and a 
left knee injury.  It was also noted that he was status post 
subtotal thyroidectomy, cholecystectomy, appendectomy, and 
transurethral resection of the prostate.  A psychiatric 
review conducted in June 1990 found no medically determinable 
impairment.  A document shows that in January 1991, the SSA 
awarded disability benefits, effective December 1988.  In the 
decision, the SSA Administrative Law Judge (ALJ) noted that 
the medical evidence established that the veteran had severe 
degenerative disc disease and residuals of a left knee 
injury.  The ALJ also stated the veteran could perform the 
full range of light work.  By history, it was noted that the 
veteran had worked as a magistrate in the state court system 
from 1960 until 1988.  

In April 1993, the veteran requested an increased rating, and 
he again claimed that the genitourinary and psychiatric 
aspects of his service-connected disability should be rated 
separately.

In a letter dated in May 1993, C. Frank Mynes, Jr., D.O., 
stated that the veteran was 100 percent disabled due to the 
physical and psychiatric aspects of his service-connected 
disability.

A VA genitourinary examination was conducted in June 1993.  
The veteran complained of pain with intercourse and 
urination, retrograde ejaculation, impotency, and situational 
anxiety due to his sexual problems.  The following diagnoses 
were rendered: 1) status post transurethral resection of the 
prostate times two; 2) retrograde ejaculations since the 
transurethral resection of the prostate; 3) chronic recurrent 
prostatitis with cystitis; 4) dysuria after intercourse, his 
last intercourse was one and a half months prior to his 
visit; 5) poor erection status; and 6) marked generalized 
anxiety disorder secondary to his genitourinary problems, and 
the examiner commented that the veteran's psychiatric 
condition may represent post-traumatic stress disorder (PTSD) 
secondary to surgical trauma in 1951.

A VA psychiatric examination was conducted in July 1993.  The 
veteran stated that his sexual problems caused him much 
stress.  The examiner noted the veteran was very vague 
regarding his current symptomatology.  The veteran stated he 
slept poorly.  The examiner noted that the veteran was unable 
to identify any other symptomatology.  When the examiner 
attempted to elicit other symptomatology, the veteran 
described feelings of not being understood or listened to.  
The veteran also felt he was cheated by the Army.  The 
examiner noted that the veteran's insight was poor, judgment 
was fair, and memory was somewhat vague.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  The 
Axis II diagnosis was deferred (histrionic traits).  The Axis 
III diagnoses were erectile disorder and chronic urinary 
tract infection, by history.

An August 1993 RO rating decision continued to hold that the 
veteran's service-connected condition was one disability 
entity, with genitourinary and psychiatric aspects.  The RO 
found that the psychiatric aspect of the condition was 
predominant, and increased the service-connected disability 
rating to 50 percent (evaluating the overall condition under 
psychiatric rating criteria).

A hearing before a hearing officer at the RO was conducted in 
March 1994.  The veteran testified that he suffered from 
frequent and burning urination.  He also testified that his 
sexual inadequacies caused him much anxiety.  He also argued 
that he had two distinct service-connected disabilities, 
which should be rated separately.  A complete transcript is 
of record.

In a letter dated in April 1994, Dr. Mynes stated that the 
service-connected transurethral resection of the prostate had 
harmed the veteran greatly, both mentally and physically.  He 
also stated the veteran was totally disabled.

In a letter dated in November 1994, Jack Borders, M.D., a 
psychiatrist, indicated he examined the veteran in October 
1994.  The doctor stated that the genitourinary surgery in 
service resulted in not only physiological problems, but also 
psychological ones.  It was felt the veteran did not have 
PTSD, but that the veteran's chronic erectile problems and 
retrograde ejaculation caused by his prostate resection 
caused an anxiety disorder, not otherwise specified.  The 
mental disorder alone, according to the doctor, created 
moderate impairment of 25 to 50 percent.  The doctor also 
stated that the veteran's combined physiological and 
psychological problems were totally disabling.

Dr. Mynes reported that the veteran was hospitalized due to a 
grand mal seizure, his first, in May 1995.  In a May 1995 
letter, the veteran's readjustment counseling therapist 
stated the veteran suffered from generalized anxiety disorder 
with obsessive symptoms and that the veteran was totally 
disabled due to his service-connected disabilities.

A hearing before a hearing officer at the RO was conducted in 
June 1995.  The veteran and G. H., the Director of the State 
Division of Veterans Services, testified at the hearing.  The 
veteran testified that his sexual inadequacies resulting from 
his prostate resection caused him severe anxiety and 
depression.  He believed he was totally disabled due to these 
conditions.  He stated he retired in 1988 from his position 
as a magistrate.  He described the duties as similar to that 
of a justice of the peace.  He stated that he had not worked 
subsequently but had volunteered in a hospital, although not 
recently because he was depressed.  Mr. G. H. testified that 
the veteran was obsessed with his sexual dysfunction and 
dwelt on it constantly.  He also testified that prior to his 
retirement, the veteran functioned much better, but since 
retiring he spent much more time obsessing about his 
condition.  A complete transcript of the hearing is of 
record.

In a December 1996 letter, a private psychiatrist, Sidney 
Lerfald, M.D., noted that he had examined the veteran that 
month.  The doctor noted that the veteran appeared to have a 
generalized anxiety disorder, which the veteran attributed to 
sexual dysfunction due to his transurethral resection of the 
prostate.  The veteran's current symptoms were apprehension, 
initial insomnia, frequent awakening, early morning awaking, 
adequate appetite, no weight change, restlessness and 
fidgetiness, decreased libido, and decreased penile 
tumescence.  Another letter from Dr. Lerfald dated in March 
1997 is of record.  He noted that the veteran was treated 
with BuSpar since his last letter and it had made some 
improvement in his anxiety level.  The veteran's current 
complaints consisted of persistent anxiety over his sexual 
functioning, which he felt was due to his prostate surgery in 
service.  The physician stated that the veteran felt he 
deserved additional compensation from the VA.  The physician 
noted that the veteran's sleep and motor activity were 
restless, sleep and speech were pressured, and he had mild 
flight of ideas, digressive thought patterns, and 
fidgetiness.  The physician also stated that the veteran was 
in denial regarding his hyperactivity and pressured speech.  
The physician also noted that the veteran might have had a 
mild bipolar disorder.

A VA genitourinary examination was conducted in May 1997.  
The examiner told the veteran that he going to perform a 
genitourinary examination, and the veteran replied "that 
won't be necessary."  It was stated that the veteran felt 
physical examination would not be necessary, as it was more 
of a historical issue.  The veteran restated his entire 
history of his in-service transurethral resections of the 
prostate and the sexual problems it caused him and the effect 
it has had on his mental state.  The following diagnoses were 
rendered: sexual dysfunction, impotence, erectile 
dysfunction, and painful intercourse, historically, since the 
1950's, secondary to transurethral resections of the prostate 
and repeated cystoscopies; and PTSD and an anxiety/depressive 
disorder, debilitating secondary to the above.  The examiner 
requested that the VA review the veteran's chart for 
consideration of a maximum award.

A VA psychiatric examination was conducted in May 1997.  The 
veteran's complaints included sexual dysfunction, sleeping 
problems since his wife died, and feeling nervous.  He 
reported he was receiving retirement benefits, SSA benefits, 
and VA benefits.  On objective examination, the veteran was 
polite, cooperative, alert, and oriented.  Speech was 
relevant and normal, and memory was intact.  The veteran's 
mood was dysphoric, he appeared depressed and had a flat 
affect, and insight and judgment were fair.  The Axis I 
diagnosis was anxiety disorder due to transurethral resection 
of the prostate.  The Axis III diagnoses were history of two 
transurethral resections of the prostate, history of gall 
bladder and stomach condition, and history of hernia 
condition.  The Axis V Global Assessment of Functioning (GAF) 
score was 65.  The examiner stated that a GAF score of 65 is 
indicative of a person suffering from moderate to mild 
symptoms.  Such individuals, according to the examiner, 
typically have a moderate amount of difficulty in social and 
occupational settings and have difficulty establishing and 
maintaining meaningful relationships.

Based on the above evidence, the Board determined, in a July 
1998 decision, that current evidence indicated the 
genitourinary and psychiatric aspects of the veteran's 
disorder should be rated separately.  In so finding, the 
Board specifically noted that while more remote medical 
records suggested that the genitourinary and psychiatric 
symptoms were intertwined and represented one disability 
entity, more recent medical evidence seemed to depict two 
distinct disabilities.  It was also determined that the 
veteran's service-connected psychiatric disability was not 
more than 50 percent disabling.

Received in March 1999 was a private medical record from J. 
Hook, M.D., who indicated that he had not reviewed the 
veteran's medical records but had based his findings upon the 
history provided by the veteran.  It was noted that the 
veteran had great difficulty dealing with impotency and 
infertility, a second wife had left him due to sexual 
dysfunction, and although currently married, the underlying 
issue of impotence and infertility remained.  It was opined 
that the veteran has suffered tremendously as a result of his 
condition, physically and mentally, and that increased 
compensation was warranted.

The veteran underwent a VA genitourinary examination in April 
1999.  The chief complaint was erectile dysfunction and 
painful intercourse.  There was intermittent treatment with 
antibiotics, most recently Cipro, and the veteran also 
complained of lower abdominal pain in the bladder area and 
mild urinary frequency.  He denied difficulty with urinary 
incontinence or nocturia.  Erectile dysfunction and inability 
to have intercourse were noted.  The veteran denied having 
sexual intercourse or erections for many years.  On 
examination, the bladder was not distended.  The testes were 
normal, as were the epididymis, urethra, and penis, with no 
evidence of scarring.  There was no inguinal hernia.  
Prostate was approximately 20 to 30 grams in size and 
symmetrical, with no evidence of nodules.  Sphincter tone 
appeared normal.  The diagnosis was that of severe anxiety 
with impotence and infertility.  It was noted that the 
veteran had not had a complete evaluation for his impotence, 
and that he had refused treatment or a penile prosthetic 
surgery.  In summary, the veteran was stated to have organic 
impotence secondary to prostatic surgery associated with a 
mild degree of painful prostatitis and chronic prostatitis.  
It was also stated that the symptoms, though psychologically 
devastating, should not interfere with ability to be 
employed.

The veteran also underwent a VA psychiatric examination in 
May 1999.  It was noted that he was currently medicated with 
Valium and Cipro.  The veteran reported that since his 
surgeries in service, he had always had mood and anxiety 
problems, relatively mild, never requiring hospitalization, 
but always present and hindering his daily life.  On 
observation, the veteran appeared alert and pleasant.  He was 
well orientated, memory was intact, and there was no thought 
disorder, and no delusions or hallucinations.  The veteran 
described his mood as adequate today, but stated that he is 
intermittently depressed and when so depressed, he thinks of 
himself as "half a man."  There were no suicidal thoughts.  
It was stated that his anxiety, while worse at sometimes than 
others, does not come in stark discrete episodes of panic, 
nor are there the various anatomical and physiologic features 
of anxiety that one sees in panic attacks.  There were no 
obsessions, compulsions, or phobias, but his urologic 
dysfunction had been the focus of great concern over the 
decades.  The diagnostic impression was: Axis I generalized 
anxiety disorder; and Axis II obsessional traits.  Current 
stressors were described as mild on Axis IV, and the Axis V 
global assessment of functioning was high in "this 
accomplished professional man."

In April 2000, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
The veteran testified that he took numerous medications 
daily, including Valium three times per day.  He stated that 
a private urologist treated him once a month, although he did 
not identify this doctors name, and saw a psychiatrist (Dr. 
Hook) three to fours times per year.  (See Transcript, pp. 5-
7).  Subsequently, the veteran reported seeking a private 
urologist in Myrtle Beach.  Regarding his genitourinary 
disorder, the veteran also reported wearing about 10 urine-
absorbing pads a day and he reported urine leakage.  (See 
Transcript, pp. 12-13).  Regarding his psychiatric disorder, 
the veteran complained about constant anxiety and not being 
able to have sex since 1952.  The veteran stated on many 
occasions that he felt like only half a man as a result of 
this.  (See Transcript, pp. 7-10).  Regarding his claimed 
unemployability, the veteran gave a work history of having 
been a magistrate judge for 28 years until 1988, when he 
began collecting Social Security disability.  The veteran, 
however, acknowledged that he had retired from his last job, 
not because he had been unable to perform the job.  He noted 
that the magistrate job was an elected position and he was 
re-elected on many occasions.  However, he also stated that 
he had become too depressed to continue to work.  (See 
Transcript, pp. 16-18).  Regarding the claimed CUE and 
earlier effective date claims, the veteran argued that his 
psychiatric and genitourinary disorders were never the same 
and they should have always been rated separately, since at 
least the 1977 rating decision.  (See Transcript, pp. 20-24).  
The veteran's wife testified that they had been married for 3 
years and the veteran was unable to have sex.  She also 
indicated that he wore pads at night to avoid urine leakage.  
(See Transcript, p. 25).  A complete transcript of the 
hearing is of record.

II.  Analysis

A.  Evaluation for Anxiety Disorder with History of 
Conversion Reaction

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected psychiatric disorder is plausible and capable of 
substantiation and therefore, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected psychiatric disorder is 
currently rated as 50 percent disabling under Diagnostic Code 
9400 of the Rating Schedule.  The Board observes that, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include anxiety reaction.  See 38 C.F.R. §§ 4.125-4.132 
(1996), and 61 Fed. Reg. 52695-52702 (1996) (now codified at 
38 C.F.R. §§ 4.125-4.130 (1999)).  However, as the current 
claim before the Board was submitted subsequent to the 
regulatory revisions, the Board need only consider the 
revised criteria.

Under the revised criteria, a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Once again, the Board notes that it previously denied an 
increased evaluation for this disorder as part of its July 
1998 decision.  The evidence received since that time 
essentially consists of the veteran's recent testimony, in 
addition to a March 1999 medical report from Dr. Hook and a 
VA psychiatric examination in May 1999.

The Board has carefully considered the March 1999 opinion 
from Dr. Hook, which stated that the veteran had great 
difficulty dealing with his impotency and infertility and 
recommended an increased evaluation.  However, the Board 
notes that Dr. Hook made this conclusion without a benefit of 
review of the veteran's entire records and he also made this 
conclusion without specifying the medical foundation that 
would support an increased evaluation.  In contrast, the May 
1999 VA examination of the veteran made a complete review of 
the veteran's medical records as well as his medical history.  
The VA examination also noted that the veteran appeared alert 
and pleasant, well orientated, with intact memory, and no 
thought disorder, delusions, or hallucinations.  While it was 
indicated that the veteran suffered from anxiety, this 
appeared well controlled with Valium as a medication and 
there was no indication of discrete episodes of panic 
attacks.  The veteran was diagnosed with a generalized 
anxiety disorder and obsessional traits but with mild 
stressors and a high level of functioning.  The Board finds 
that the VA examination is of much greater probative value 
than the report of Dr. Hook, as the VA examination gave a 
detailed description of all of the veteran's symptomatology 
and traits resulting from his service-connected disorder, and 
did so after a thorough review of the entire medical record 
and medical history.

Having thoroughly reviewed the evidentiary record, and 
applying the revised applicable rating criteria in the 
present case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 50 percent for his anxiety disorder with 
history of conversion reaction.

In so finding, the Board simply notes that none of the 
criteria necessary for a rating in excess of 50 percent are 
presently demonstrated by the medical record, for the reasons 
discussed above.  In fact, it is arguable that the veteran 
does not even meet the criteria necessary for his current 50 
percent disability evaluation, but that rating has been in 
effect since April 1992 and the Board does not intend to 
review the propriety of that evaluation, as that is an issue 
not before the Board.  Nonetheless, there is a thorough and 
complete VA examination from May 1999 of record that clearly 
demonstrates that the veteran currently experiences a mild 
level of stressors and a high level of functioning.  He is 
not shown to demonstrate severe anxiety attacks or panic 
attacks, or any of the other symptomatology required for a 
higher evaluation.

Based on these facts, the Board must conclude that the record 
does not demonstrate a level of disability greater than that 
contemplated by the current 50 percent disability evaluation; 
accordingly, a higher evaluation is not warranted.

In reaching its decision in this case, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This 
includes consideration of whether, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999), the veteran has been entitled to a 
higher evaluation on an extra-schedular basis.  The above 
determinations are based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment; to warrant frequent 
periods of hospitalization; or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also has considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but finds that, as the 
preponderance of the evidence is against the veteran's claim 
for a greater evaluation, the evidence of not of such 
approximate balance so as to warrant its application.  

B.  CUE

The veteran's contends that an April 1977 rating decision, 
which denied entitlement to a separate evaluation for the 
genitourinary and psychiatric symptoms, was in error.  He 
contends that his psychiatric and genitourinary disorders 
should have never been rated as a single entity but instead 
were always entitled to separate evaluations, and that the 
medical evidence of record at the time of the 1977 rating 
decision warranted separate evaluations.  Therefore, he 
argues that there was CUE in the April 1977 rating decision 

A review of the record reflects that the veteran was notified 
the denial of his claim in April 1977 and did not appeal it; 
thus, this decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 
20.1103.

Under the provisions of 38 C.F.R. § 3.105(a), CUE requiring 
revision of a prior final rating action exists only where it 
appears "undebatably" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell, at 
314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.... If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  Additionally, a disagreement 
with how the RO evaluated the facts is inadequate to raise 
such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the April 1977 RO rating decision, the 
preponderance of the medical evidence of record indicated 
that the veteran was experiencing a mild anxiety disorder 
that was related to his service-connected genitourinary 
disorder.  There was evidence that the veteran was taking 
Valium for anxiety and other medication for urinary tract 
infection.  Although there was some medical evidence of 
record that the veteran's anxiety disorder was of a severe 
degree and that the disorder should be considered a separate 
disorder from the genitourinary disorder, the RO concluded 
that the preponderance of the record did not support those 
conclusions.  The RO found persuasive the finding of a mild 
anxiety neurosis related to the genitourinary disorder based 
primarily upon the April 1977 VA examination of the veteran.  
The RO determined that the veteran's genitourinary disorder 
with associated anxiety was properly considered held as a 
single disability entity with both organic and psychiatric 
aspects and rated the combined disorder accordingly.

38 C.F.R. § 4.14 provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided (emphasis added).  This was the 
regulation relied upon by the RO in 1977 and the regulation 
has been unchanged since that time.

In the veteran's case, his current contentions amount 
fundamentally to a disagreement as to how the RO should have 
evaluated the evidence, arguing that the medical evidence 
warranted a different outcome.  However, the Board finds that 
these arguments do not suffice to establish CUE.  There is no 
indication of record that the RO did not properly consider 
all evidence before them in 1977, nor that they did not 
properly apply the appropriate laws and regulations to the 
veteran's claim.  The veteran was provided with the 
opportunity to appeal the April 1977 rating decision, and he 
did not do so, allowing the rating decision to become final.  
He has failed to establish that "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  See Russell, supra.

Thus, the Board finds that the veteran has not alleged any 
error(s) that are the kind of error that would be CUE on its 
face.  See Fugo, 6 Vet. App. at 44.  Rather, the appellant is 
effectively asserting disagreement with how the RO evaluated 
the facts before it in April 1977.  Such is inadequate to 
raise a CUE claim.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, 8 Vet. App. at 96.

C.  EED

Regarding the effective date for the veteran's currently 
assigned 20 percent disability evaluation assigned the 
residuals secondary to transurethral resection procedures and 
repeated cystoscopies, the Board notes that the veteran's 
claim seeking a separate rating for this disorder was 
received in April 1993.  At that same time, the veteran also 
submitted a claim for an increased evaluation for his then 
classified post-operative residuals prostatic resection with 
urinary tract infection and secondary anxiety and history of 
conversion reaction, the rated 30 percent disabling.  When 
the RO increased the evaluation to 50 percent disabling, by a 
August 1993 rating decision, an effective date of April 13, 
1992 was assigned, based on liberalizing legislation 
regarding the schedular criteria for mental disorders.  This 
effective date was one year prior to the date of claim in 
accordance with 38 C.F.R. §§ 3.114(a), 3.400(p) (1999).  
Following the Board's July 1998 decision that granted the 
veteran's claim seeking separate evaluations for his service-
connected genitourinary and psychiatric conditions, the RO 
assigned a 20 percent disability evaluation to the veteran's 
service-connected genitourinary disorder, also effective 
April 13, 1992.  The date of April 13, 1992 was apparently 
chosen in order to assign an effective date identical to the 
increase for the psychiatric disorder.

The veteran's contentions regarding an earlier effective date 
are essentially the same as those regarding the claim of CUE, 
which were discussed in detail immediately above by the 
Board.  Namely, the veteran contends that his psychiatric and 
genitourinary disorders should have never been rated as a 
single entity but instead were always entitled to separate 
evaluations.  Therefore, he argues that an earlier effective 
date of at least April 1977 is warranted, as that rating 
decision which denied entitlement to a separate evaluation 
for the genitourinary and psychiatric symptoms was in error.

As was previously discussed, while a finding of clear and 
unmistakable error in the April 1977 rating decision that 
denied separate evaluations for the psychiatric and 
genitourinary aspects of his disability would constitute an 
exception to the finality of that decision (see 38 C.F.R. § 
3.105(a) (1999)), such has not been established.  The Board 
did not find CUE in that rating decision.  Hence, pursuant to 
the legal authority cited to above, the April 1977 decision 
is final.

The Board notes that the general rule regarding effective 
dates provides that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that the assignment of an effective date of 
April 13, 1992 by the RO in this case represented the 
earliest possible date on the basis of the current record.  
There simply is no applicable statutory or regulatory basis 
that would authorize an earlier effective date.  The Board 
emphasizes that it is legally bound in its decisions by 
applicable statutes, VA regulations and precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(a),(c) (West 1991 
& Supp. 1999)..

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
April 13, 1992, and that the claim for an earlier effective 
date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An evaluation greater than 50 percent for the veteran's 
service-connected anxiety disorder with history of conversion 
reaction is denied

The claim of CUE in an April 1977 rating decision, which 
determined that the veteran's genitourinary and psychiatric 
complaints were a single disability entity with both organic 
and psychiatric aspects, is denied.

An effective date earlier than April 13, 1992, for the 20 
percent disability evaluation assigned the residuals 
secondary to transurethral resection procedures and repeated 
cystoscopies, is denied.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits regarding his service-connected 
residuals secondary to transurethral resection procedures and 
repeated cystoscopies, currently evaluated as 20 percent 
disabling, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  See Arms v. West, 12 Vet. App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999).  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's contentions, the Board notes that he 
testified during his April 2000 hearing that he was receiving 
regular treatment for urinary problems from a private 
physician.  The veteran also testified that he suffered from 
regular urinary leakage and had to wear up to 10 absorbent 
pads a day as a result of leakage.  The veteran's wife also 
testified that he wore absorbent pads at night as a result of 
leakage.

The veteran's service-connected genitourinary disorder is 
currently evaluated under Diagnostic Code 7527 for post-
operative residuals, that is, rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (1999).  Voiding 
dysfunction is defined and rated as urine leakage, frequency, 
or obstructed voiding (requiring the use of an appliance or 
wearing of absorbent materials), and urinary tract infection 
is defined and rated as renal dysfunction, recurrent 
symptomatic infection (requiring drainage/frequent 
hospitalization) and long-term drug therapy (with 
hospitalization(s) and/or intermittent intensive management.  
See 38 C.F.R. § 4.115a (1999).

Regarding leakage, if it is continual, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 
the condition is rated 60 percent.  When this requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent rating is assigned, and when this 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.

With respect to urinary frequency, when there is a daytime 
voiding interval of less than one hour, or there is awakening 
to void five or more times per night, a 40 percent rating is 
assigned.  When the daytime voiding interval is between one 
and two hours, or there is awakening to void three to four 
times per night, a 20 percent rating is assigned.  When the 
voiding interval is between two and three hours, or there is 
awakening to void two times per night, a 10 percent rating is 
assigned.

The Board notes that according to the veteran's testimony of 
regular urine leakage requiring him to wear absorbent pads 
which must be changed up to 10 times per day, an increased 
evaluation may be warranted for this disorder.  The Board 
notes, however, that there is no medical evidence as to this 
symptomatology.  The veteran claims to have undergone private 
medical treatment for his genitourinary disorder, but he did 
not identify the name of this physician during his hearing 
before the Board and the medical records have not been 
obtained.  The veteran also underwent a VA genitourinary 
examination in April 1999, but the examination made no 
comment or discussion as to whether the veteran experiences 
any urinary or voiding dysfunction.  The VA examiner failed 
to indicate whether the veteran is required to wear absorbent 
materials and, if so, the frequency with which they are 
changed.  As such, the examination is inadequate for rating 
purposes.

Because the VA examiner who last examined the veteran did not 
provide an adequate analysis in light of the foregoing, 
because the veteran has indicated that he does experience 
urinary frequency and voiding dysfunction, and because of the 
need to obtain additional medical records, this issue must be 
remanded for a new examination and for additional 
development.  38 C.F.R. §§ 4.2, 19.9 (1999).

Furthermore, as the claim of entitlement to TDIU is 
intertwined with the question of what rating should be 
assigned the veteran's genitourinary disorder, it is also 
necessary to remand that claim to the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Under these circumstances, these matters are hereby REMANDED 
to the RO for the following:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records of treatment for the 
veteran's genitourinary disorder.  This 
should specifically include the treatment 
records by the private physician as the 
veteran testified to in April 2000, as 
well as any other VA or private source 
identified by the veteran.  If any 
requested records are not available or 
the search for such records otherwise 
yields negative results, that fact should 
be documented in the claims file.

2.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraph 1, 
above, the RO should schedule the veteran 
for a VA examination by a genitourinary 
specialist, in order to determine the 
current severity of his service-connected 
genitourinary disorder.  If deemed 
medically appropriate by the examiner, 
the veteran should be requested to 
undergo admission to an appropriate VA 
facility for a period of observation and 
evaluation in order to determine his 
pattern of urinary leakage and/or urinary 
frequency.  Based on the examination and 
any period of observation, the examiner 
should provide a thorough description of 
the veteran's leakage, as well as diurnal 
and nocturnal urinary frequency patterns.  
The examiner should also render an 
opinion concerning the effect of these 
patterns on the veteran's ability to 
procure and maintain employment.  In 
addition, the examiner should reconcile 
the veteran's complaints regarding the 
service-connected disability at issue 
with the objective findings.  The 
examiner should specify the severity of 
symptomatology in terms of what is called 
for pursuant to the provisions of 38 
C.F.R. § 4.115(a), Diagnostic Code 7527.  
Any other indicated tests and studies 
should be performed and all clinical 
findings should be set forth in detail.  
If the examiner is unable to provide the 
requested information, such should be 
specifically indicated.  All findings, 
opinions, and bases therefor should be 
set forth in detail.  The entire claims 
folder, to include a complete copy of 
this REMAND, should be made available to, 
and be reviewed by, the examiner with the 
evaluation.

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any further 
development deemed appropriate, the RO 
should adjudicate the veteran's claims 
for a higher evaluation for his 
genitourinary disorder, and also his 
claim seeking entitlement to TDIU.  
Should the veteran fail to cooperate with 
any of the requests within this remand, 
the provisions of 38 C.F.R. §§ 3.158 and 
3.655 should be considered, as 
appropriate.  The RO must provide the 
full reasons and bases for its 
determinations, addressing all matters 
raised in this REMAND. 

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and afforded the appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish necessary additional development and adjudication; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

